 

Exhibit 10.93

 

ASSIGNMENT OF CONSTRUCTION DOCUMENTS

 

THIS ASSIGNMENT OF CONSTRUCTION DOCUMENTS (“Assignment”), dated as of May 14,
2014, is made by UCFP OWNER, LLC, a Delaware limited liability company, as
Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013
(“Assignor”), in favor of KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (“Assignee”).

 

RECITALS

 

A.           On or about the date hereof Assignor and Assignee entered into that
certain Construction Loan Agreement (“Loan Agreement”) whereby Assignee agreed
to make a secured construction loan (the “Loan”) available to Assignor in the
maximum aggregate amount at any time outstanding not to exceed the sum of
Twenty-Seven Million Five Hundred Thousand and No/100 Dollars ($27,500,000.00),
to finance the development and construction of a multi-family project located on
East Colonial Drive, Orlando, Florida (the “Project”). Capitalized terms used
and not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.

 

B.           In connection with the Loan, Assignor has executed and delivered a
promissory note (the “Note”) in favor of Assignee of even date herewith in the
amount of the Loan, payment of which is secured by (i) a Mortgage made by
Assignor in favor of Assignee on the Project, and (ii) the other Loan Documents.

 

C.           The execution and delivery of this Assignment is a condition
precedent to the performance by Assignee of its obligations under the Loan
Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the recitals set forth above and
incorporated herein, and for other good and valuable consideration, Assignor
agrees as follows:

 

1.          Assignor hereby grants, transfers and assigns to Assignee all the
right, title and interest of Assignor now or hereafter acquired in and to the
following:

 

a.           the general contract between Assignor and the General Contractor
with respect to the Construction of the Project, together with any and all
extensions, modifications, amendments, replacements and renewals thereof (the
“General Contract”);

 

b.           to the extent assignable by Assignor, all contracts and
Subcontracts, together with any and all extensions, modifications, amendments
and renewals thereof, which are entered into by Assignor or the General
Contractor in connection with the performance of the work or the supply of the
materials required for the Construction;

 

c.           all architectural, engineering and other design contracts with
respect to the Construction of the Project;

 

d.           all plans, specifications and other design and construction
documents, with respect to the Construction of the Project including, but not
limited to, the Plans and Specifications;

 

1

 

 

 

e.           all guarantees, warranties and other undertakings covering the
quality or performance of the work or the quality of the materials required by
the General Contract, contracts and, to the extent assignable by Assignor,
Subcontracts; and

 

f.           to the extent assignable, all building permits, governmental
permits, licenses, and authorizations now or hereafter issued and all
tradenames, trademarks and logos used in connection with the Construction and
the development or operation of the Improvements.

 

The items referred to in subsections (a) through (f) above are sometimes
hereinafter collectively referred to as the “Construction Documents.”

 

This Assignment is given for the purpose of securing the payment of all sums,
including, without limitation, the payment of principal and interest due under
the Note, now or at any time due Assignee under the Loan Agreement or any other
Loan Documents evidencing or securing the Loan, and any extensions,
modifications, amendments and renewals thereof, and the performance and
discharge of the obligations, covenants, conditions, and agreements of Assignor
contained herein and in the other Loan Documents.

 

2.           Assignor agrees:

 

a.           To faithfully abide by, perform and discharge in all material
respects each and every obligation, covenant, condition and agreement of the
Construction Documents to be performed by Assignor and to enforce performance by
the other party thereto in all material respects of each and every obligation,
covenant, condition and agreement to be performed by such other party.

 

b.           That the occurrence of any of the following shall constitute an
Event of Default hereunder:

 

(1)         Subject to Section 15.1(e) of the Loan Agreement, failure of
Assignor for a period of thirty (30) days after written notice from Assignee, to
observe or perform any covenant or condition contained in this Assignment;
provided that if any such failure is susceptible of cure and cannot reasonably
be cured within said thirty (30) day period, then Assignor shall have an
additional sixty (60) day period to cure such failure and no Event of Default
shall be deemed to exist hereunder so long as Assignor commences such cure
within the initial thirty (30) day period and diligently and in good faith
pursues such cure to completion within such resulting ninety (90) day period
from the date of Assignee’s notice;

 

(2)         Any representation or warranty made by Assignor herein which is not
true and correct in any material respect as of the date hereof; and

 

(3)         An Event of Default by Assignor under the Loan Agreement or any of
the other Loan Documents, which shall not be cured within any applicable grace
period.

 

- 2 -

 

 

c.           Upon the occurrence of any Event of Default hereunder, Assignee
shall have all rights granted to Assignee under the Loan Documents, and Assignee
shall have the right (but not the obligation) to correct any default in such
manner and to such extent as Assignee may reasonably deem necessary to protect
the security hereof, including specifically, without limitation, the right to
appear in and defend any action or proceeding purporting to affect the security
hereof or the rights or powers of Assignee, and also the right to perform and
discharge each and every obligation, covenant, condition and agreement of
Assignor under the Construction Documents, and, in exercising any such powers,
to pay necessary costs and expenses, employ counsel and incur and pay reasonable
attorneys’ fees and expenses. Assignee shall not be obligated to perform or
discharge, nor does it hereby undertake to perform or discharge, any obligation,
duty or liability under any of the Construction Documents, by reason of this
Assignment.

 

d.           At any time after the occurrence and during the continuance of an
Event of Default, Assignee may, at its option, without notice, and without
regard to the adequacy of security for the indebtedness hereby secured, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court at any time hereafter, enforce for its own
benefit the Construction Documents, or any of them. The exercise of any rights
under this Assignment shall not be deemed to cure or waive any default under any
of the Loan Documents, or waive, modify or affect any notice of default under
any of the Loan Documents, or invalidate any act done pursuant to such notice.

 

e.           That the General Contractor and any other parties to the
Construction Documents, upon written notice from Assignee of the occurrence and
during the continuance of an Event of Default, shall be and are hereby
authorized by Assignor to perform for the benefit of Assignee in accordance with
the terms and conditions thereof without any obligation to determine whether or
not such an Event of Default has in fact occurred.

 

f.            That in the exercise of the powers herein granted to Assignee, no
liability shall be asserted or enforced against Assignee, all such liability
being hereby expressly waived and released by Assignor. Assignor hereby agrees
to indemnify and hold Assignee, and its officers, directors, employees and
agents, free and harmless from and against any and all liability, expense, cost,
loss or damage which Assignee may incur by reason of any act or omission of
Assignor under any of the Construction Documents; provided, however, in no event
shall Assignor have any liability for Assignee’s gross negligence or willful
actions. Should Assignee incur any liability, expense, cost, loss or damage
(i) under the Construction Documents for which it is to be indemnified by
Assignor as aforesaid, or (ii) by reason of the exercise of Assignee’s rights
hereunder (including, but not limited to, the exercise of the rights granted to
Assignee under Section 2(c) hereof), the amount thereof, including costs,
expenses and reasonable, including costs, expenses and reasonable and actual
attorney’s fees at standard hourly rates without regard to any presumptive
statutory attorney’s fees, shall be secured hereby and by the Mortgage and all
other Loan Documents (whether or not such amount, when aggregated with other
sums secured by the Mortgage, exceeds the aggregate face amount of the Note) and
shall (x) be due and payable immediately upon demand by Assignee and (y) from
and after such demand, bear interest at the Default Rate.

 

g.           That this Assignment shall be assignable by Assignee to any
assignee of Assignee under the Loan Agreement and all representations,
warranties, covenants, powers and rights herein contained shall be binding upon,
and shall inure to the benefit of, Assignor and Assignee and their respective
legal representatives, successors and assigns.

 

- 3 -

 

 

3.           Assignor further hereby covenants and represents to Assignee that
(a) Assignor has not previously assigned, sold, pledged, transferred, mortgaged,
hypothecated or otherwise encumbered the Construction Documents or any of them,
or its right, title and interest therein; (b) Assignor shall not further assign,
sell, pledge, transfer, mortgage, hypothecate or otherwise encumber its
interests in the Construction Documents or any of them; (c) Assignor has not
performed any act which might prevent Assignor from performing its undertakings
hereunder or which might prevent Assignee from operating under or enforcing any
of the terms and conditions hereof or which would limit Assignee in such
operation or enforcement; (d) Assignor is not in default under the Construction
Documents, or any of them, and to the best knowledge of Assignor, no other party
to the respective Construction Documents is in default thereunder except as
disclosed in writing to Assignee; (e) except as provided in the Loan Agreement,
no amendments to any of the Construction Documents will be made without the
prior written consent of Assignee (such consent not to be unreasonably withheld,
delayed or conditioned); and (f) upon execution of any of the Construction
Documents, Assignor will deliver a copy of such Construction Documents (or the
original at Assignee’s request) to Assignee and will require such of the parties
thereto as Assignee may reasonably designate to execute and deliver to Assignee
a consent to this Assignment, such consent to be identical to the applicable
form of Consent and Agreement attached hereto as Exhibit A.

 

4.           All notices, demands or documents which are required or permitted
to be given or served hereunder shall be in writing and shall be deemed
sufficiently given when delivered or mailed in the manner set forth in the Loan
Agreement.

 

5.           Any provision in the Loan Agreement that pertains to this
Assignment shall be deemed to be incorporated herein as if such provision were
fully set forth in this Assignment. In the event of any conflict between the
terms of this Assignment and the terms of the Loan Agreement, the terms of the
Loan Agreement shall prevail. A provision in this Assignment shall not be deemed
to be inconsistent with the Loan Agreement by reason of the fact that no
provision in the Loan Agreement covers such provision in this Assignment.

 

6.           This Assignment is made for collateral purposes only and the duties
and obligations of Assignor under this Assignment shall terminate when all sums
due Assignee under the Loan Documents are paid in full and all obligations,
covenants, conditions and agreements of Assignor contained in the Loan Documents
are performed and discharged.

 

7.           This assignment shall be governed by, and construed in accordance
with, the laws of the State of Georgia.

 

8.           It is expressly intended, understood and agreed that this
Assignment and the other Loan Documents are made and entered into for the sole
protection and benefit of Assignor, and Assignee, and their respective
successors and assigns (but in the case of assigns of Assignor, only to the
extent permitted hereunder); that no other person or persons shall have any
right at any time to act hereon or rights to the proceeds of the loan evidenced
and secured by the Loan Documents; that such loan proceeds do not constitute a
trust fund for the benefit of any third party; that no third party shall under
any circumstances be entitled to any equitable lien on any such undisbursed loan
proceeds at any time; and that Assignee shall have a lien upon and right to
direct application of any such undisbursed loan proceeds as provided in the Loan
Documents.

 

- 4 -

 

  

10.           Assignor and Assignee intend and believe that each provision in
this Assignment comports with all applicable local, state or federal laws and
judicial decisions. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Assignment is found by a court of law to
be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision or public policy, and if such court
should declare such portion, provision or provisions of this Assignment to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Assignor and Assignee that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Assignment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein and that the rights, obligations and
interests of Assignor and Assignee under the remainder of this Assignment shall
continue in full force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]

 

- 5 -

 

 

IN WITNESS WHEREOF, Assignor has delivered this Assignment as of the date first
written above.

 

  ASSIGNOR:       UCFP OWNER, LLC, a Delaware limited liability company, as
Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013      
  By: /s/ Robert Meyer         Name: Robert Meyer         Title: Vice President

 

- 6 -

 

EXHIBIT A

 

CONTRACTOR’S AGREEMENT AND CONSENT TO

ASSIGNMENT OF CONSTRUCTION DOCUMENTS

 

The undersigned (“Contractor”) as general contractor under the general contract
between UCFP Owner, LLC, a Delaware limited liability company (“Owner”) and
Contractor, dated March 7, 2014 (“Agreement”) which is one of the Construction
Documents referred to in that certain Assignment of Construction Documents dated
May ___, 2014 (“Assignment”) made by Owner to KeyBank National Association
(“Assignee”) hereby consents to the terms of the Assignment and agrees that,
upon receipt of notice from Assignee or its successors or assigns that an Event
of Default has occurred under the Assignment, and thereafter at all times such
Event of Default is continuing, it will perform all of its obligations,
covenants, conditions and agreements under the Agreement for the benefit of
Assignee and its successors and assigns.

 

For purposes of the Assignment, any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; (b) if mailed by United States Certified
Mail (postage prepaid, return receipt requested), three Business Days after
mailing (c) if by Federal Express or other reliable overnight courier service,
on the next Business Day after delivered to such courier service or (d) if by
telecopier on the day of transmission so long as a copy is sent on the same day
by overnight courier as set forth below:

 

If to the undersigned:         Summit Contracting Group, Inc.   6877 Phillips
Industrial Blvd.   Jacksonville, FL  32256   Attention: ___________________  
Telephone (904) 268-5515   Facsimile  (904)  _____________     If to Assignee:  
  KEYBANK NATIONAL ASSOCIATION   66 South Pearl St., 5th Floor   MSC:
NY-31-66-0567   Albany, NY  12207   Attn: Terry Hill   Direct:  (518) 257-8569  
Phone:  (518) 257-8572     With a copy to: KEYBANK NATIONAL ASSOCIATION   1200
Abernathy Road, NE, Suite 1550   Atlanta, GA 30328   Attn: Joe Fadus  
Direct:  (770 510-2162   Phone:  (770) 510-2195

 

- 7 -

 

 

 

With a copy to: Troutman Sanders LLP   600 Peachtree Street, Suite 5200  
Atlanta, Georgia 30308   Attention: Jeff Greenway   Telephone: (404) 885-3257  
Fax: (404) 962-6776

 

or such other address as the party to be served with notice may have furnished
in writing to the party seeking or desiring to serve notice as a place for the
service of notice.

 

The undersigned also agrees that in the event of a breach by Assignor of any of
the terms and conditions of the Agreement, the undersigned will give Assignee
written notice of such breach and the opportunity to remedy or cure such breach
within thirty (30) days thereafter except that the undersigned agrees that no
default shall be deemed to have occurred if curing such default cannot by its
nature be accomplished in such thirty (30) day period so long as Assignee shall
have commenced curing the same within such thirty (30) day period and thereafter
shall diligently and continuously prosecute the same to completion.         

 

It is expressly understood that Assignee neither assumes nor has any obligation
to Contractor to exercise its rights under the Assignment, and that the option
to exercise such right rests in the sole and absolute discretion of Assignee. In
the event Assignee exercises its rights under the Assignment, Contractor agrees
that Assignee shall have no personal obligations or liabilities under the
Agreement or the Assignment and the sole rights and remedies of Contractor as
against Assignee under the Agreement or under this Consent shall be a suit
against Assignor and enforcement of Contractor’s lien rights, if any, against
the property described in the Agreement. Notwithstanding the preceding sentence,
Contractor shall have no obligation to continue construction on behalf of
Assignee in the event Assignee exercises its rights under the Assignment unless
Assignee assumes the obligation to pay sums due to Contractor for work performed
or materials supplied as and when such payments become due under the terms of
the Agreement.

 

Contractor acknowledges that the execution and delivery of this Agreement and
Consent to Assignment (“Consent”) is a material inducement to Assignee to make
the Loan, and, without execution and delivery of this Consent, Assignee will not
make the Loan.

 

  Summit Contracting Group, Inc.         By:           Name:           Title:  

 

- 8 -

 

 

ARCHITECT’S AGREEMENT AND CONSENT TO
ASSIGNMENT OF CONSTRUCTION DOCUMENTS

 

The undersigned (“Architect”) as architect under the architecture contract
between UCFP Owner, LLC, a Delaware limited liability company, as successor to
Catalyst Development Partners, LLC (“Owner”) and Architect, dated September 23,
2013 (“Agreement”) which is one of the Construction Documents referred to in
that certain Assignment of Construction Documents dated May ___, 2014
(“Assignment”) made by Owner to KeyBank national Association (“Assignee”) hereby
consents to the terms of the Assignment and agrees that, upon receipt of notice
from Assignee or its successors or assigns that an Event of Default has occurred
under the Assignment, and thereafter at all times such Event of Default is
continuing, it will perform all of its obligations, covenants, conditions and
agreements under the Agreement for the benefit of Assignee and its successors
and assigns, so long as Assignee performs the duties and obligations of the
owner under the Agreement.

 

For purposes of the Assignment, any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; (b) if mailed by United States Certified
Mail (postage prepaid, return receipt requested), three Business Days after
mailing (c) if by Federal Express or other reliable overnight courier service,
on the next Business Day after delivered to such courier service or (d) if by
telecopier on the day of transmission so long as a copy is sent on the same day
by overnight courier as set forth below:

 

If to the undersigned:         Humphreys & Partners Architects/Florida, L.L.C.  
5339 Alpha Road, Suite #300   Dallas, Texas  75240  
Attention: ___________________   Telephone (972) 701-9636   Facsimile  (972)
701-9639     If to Assignee:     KEYBANK NATIONAL ASSOCIATION   66 South Pearl
St., 5th Floor   MSC: NY-31-66-0567   Albany, NY  12207   Attn: Terry Hill  
Direct:  (518) 257-8569   Phone:  (518) 257-8572     With a copy to: KEYBANK
NATIONAL ASSOCIATION   1200 Abernathy Road, NE, Suite 1550   Atlanta, GA 30328  
Attn: Joe Fadus   Direct:  (770 510-2162   Phone:  (770) 510-2195

 

- 9 -

 

 

 

With a copy to: Troutman Sanders LLP   600 Peachtree Street, Suite 5200  
Atlanta, Georgia 30308   Attention: Jeff Greenway   Telephone: (404) 885-3257  
Fax: (404) 962-6776

 

or such other address as the party to be served with notice may have furnished
in writing to the party seeking or desiring to serve notice as a place for the
service of notice.

 

The undersigned also agrees that in the event of a breach by Assignor of any of
the terms and conditions of the Agreement, the undersigned will give Assignee
written notice of such breach and the opportunity to remedy or cure such breach
within thirty (30) days thereafter except that the undersigned agrees that no
default shall be deemed to have occurred if curing such default cannot by its
nature be accomplished in such thirty (30) day period so long as Assignee shall
have commenced curing the same within such (30) day period and thereafter shall
diligently and continuously prosecute the same to completion.         

 

It is expressly understood that Assignee neither assumes nor has any obligation
to Architect to exercise its rights under the Assignment, and that the option to
exercise such right rests in the sole and absolute discretion of Assignee. In
the event Assignee exercises its rights under the Assignment, Architect agrees
that Assignee shall have no personal obligations or liabilities under the
Agreement or the Assignment and the sole rights and remedies of Architect as
against Assignee under the Agreement or under this Consent shall be a suit
against Assignor and enforcement of Architect’s lien rights, if any, against the
property described in the Agreement. Notwithstanding the preceding sentence,
Architect shall have no obligation to continue construction on behalf of
Assignee in the event Assignee exercises its rights under the Assignment unless
Assignee assumes the obligation to pay sums due to Architect for work performed
or materials supplied as and when such payments become due under the terms of
the Agreement.

 

Architect acknowledges that the execution and delivery of this Agreement and
Consent to Assignment (“Consent”) is a material inducement to Assignee to make
the Loan, and, without execution and delivery of this Consent, Assignee will not
make the Loan.

 

  Humphreys & Partners Architects/Florida, L.L.C.         By:           Name:  
        Title:  

 

- 10 -

 

 

ENGINEER’S AGREEMENT AND CONSENT TO
ASSIGNMENT OF CONSTRUCTION DOCUMENTS

 

The undersigned (“Engineer”) as architect under the architecture contract
between UCFP Owner, LLC, a Delaware limited liability company, as successor to
Catalyst Development Partners, LLC (“Owner”) and Engineer, dated May 11, 2012,
as amended (“Agreement”) which is one of the Construction Documents referred to
in that certain Assignment of Construction Documents dated May ___, 2014
(“Assignment”) made by Owner to KeyBank National Association (“Assignee”) hereby
consents to the terms of the Assignment and agrees that, upon receipt of notice
from Assignee or its successors or assigns that an Event of Default has occurred
under the Assignment, and thereafter at all times such Event of Default is
continuing, it will perform all of its obligations, covenants, conditions and
agreements under the Agreement for the benefit of Assignee and its successors
and assigns, so long as Assignee performs the duties and obligations of the
owner under the Agreement.

 

For purposes of the Assignment, any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; (b) if mailed by United States Certified
Mail (postage prepaid, return receipt requested), three Business Days after
mailing (c) if by Federal Express or other reliable overnight courier service,
on the next Business Day after delivered to such courier service or (d) if by
telecopier on the day of transmission so long as a copy is sent on the same day
by overnight courier as set forth below:

 

If to the undersigned:         Kimley-Horn and Associates, Inc.   3660 Maguire
Boulevard   Orlando, Florida  32803   Attention: ___________________   Telephone
(407) 898-1511   Facsimile  (407) 894-4791     If to Assignee:     KEYBANK
NATIONAL ASSOCIATION   66 South Pearl St., 5th Floor   MSC: NY-31-66-0567  
Albany, NY  12207   Attn: Terry Hill   Direct:  (518) 257-8569   Phone:  (518)
257-8572     With a copy to: KEYBANK NATIONAL ASSOCIATION   1200 Abernathy Road,
NE, Suite 1550   Atlanta, GA 30328   Attn: Joe Fadus   Direct:  (770 510-2162  
Phone:  (770) 510-2195

 

- 11 -

 

 

 

With a copy to: Troutman Sanders LLP   600 Peachtree Street, Suite 5200  
Atlanta, Georgia 30308   Attention: Jeff Greenway   Telephone: (404) 885-3257  
Fax: (404) 962-6776

 

or such other address as the party to be served with notice may have furnished
in writing to the party seeking or desiring to serve notice as a place for the
service of notice.

 

The undersigned also agrees that in the event of a breach by Assignor of any of
the terms and conditions of the Agreement, the undersigned will give Assignee
written notice of such breach and the opportunity to remedy or cure such breach
within thirty (30) days thereafter except that the undersigned agrees that no
default shall be deemed to have occurred if curing such default cannot by its
nature be accomplished in such thirty (30) day period so long as Assignee shall
have commenced curing the same within such (30) day period and thereafter shall
diligently and continuously prosecute the same to completion.         

 

It is expressly understood that Assignee neither assumes nor has any obligation
to Engineer to exercise its rights under the Assignment, and that the option to
exercise such right rests in the sole and absolute discretion of Assignee. In
the event Assignee exercises its rights under the Assignment, Engineer agrees
that Assignee shall have no personal obligations or liabilities under the
Agreement or the Assignment and the sole rights and remedies of Engineer as
against Assignee under the Agreement or under this Consent shall be a suit
against Assignor and enforcement of Engineer’s lien rights, if any, against the
property described in the Agreement. Notwithstanding the preceding sentence,
Engineer shall have no obligation to continue construction on behalf of Assignee
in the event Assignee exercises its rights under the Assignment unless Assignee
assumes the obligation to pay sums due to Engineer for work performed or
materials supplied as and when such payments become due under the terms of the
Agreement.

 

Engineer acknowledges that the execution and delivery of this Agreement and
Consent to Assignment (“Consent”) is a material inducement to Assignee to make
the Loan, and, without execution and delivery of this Consent, Assignee will not
make the Loan.

 

  Kimley-Horn and Associates, Inc.         By:           Name:           Title:
 

 

- 12 -

 

 

 

